Title: From Thomas Jefferson to William Strickland, 25 April 1805
From: Jefferson, Thomas
To: Strickland, William


                  
                     Dear Sir
                     
                     Washington Apr. 25. 05.
                  
                  When you were in America you appeared to set some value on the form of a mould-board which I had proposed & used, a model of which I afterwards sent to the board of Agriculture at London. having found that in moist earth the broad spread of the toe was apt to accumulate earth on it, I tried the making it with a sharp toe but exactly on the same principle. in this form it has met great approbation here, and the rather as it admits a shorter plough-share. a good opportunity occuring of sending a model to you by a person going to London, I accordingly confide to him a box containing a model for yourself, and another which I pray you to lodge in the office of the board of agriculture, among their models. they will both be left in the hands of mr Monro, our Minister at London, to be delivered to your order. I send this trifle the rather as it gives me an opportunity I am always glad to avail myself of of assuring you of my constant & high esteem, and tendering my friendly salutations.
                  
                     Th: Jefferson
                     
                  
               